FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 13, 2021

                                       No. 04-21-00332-CV

 Otis SPEARS, Oscar Minor and Bruce O'Neal, as trustees of the Emmanuel African Methodist
                                  Episcopal Church,
                                      Appellants

                                                  v.

  EMMANUEL AFRICAN METHODIST EPISCOPAL CHURCH, Carl E. Garmon Sr. &
                   Raymond Bryant and Crosspoint Inc.,
                              Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-01189
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        The clerk’s record was originally due September 10, 2021, but was not filed. On
September 13, 2021, the district clerk filed a notification of late record, stating the clerk’s record
was not filed because appellants had failed to pay or make arrangements to pay the clerk’s fee
for preparing the record and appellants were not entitled to appeal without paying the fee.

        We therefore ORDER appellants to provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2)
appellants are entitled to appeal without paying the clerk’s fee by September 23, 2021. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2021.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court